Citation Nr: 0804507	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-16 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
impingement syndrome, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for left shoulder 
impingement syndrome, currently rated as 20 percent 
disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The DD Form 214 of records showed that the veteran had active 
service from August 1987 to September 1993.  He had over 16 
years of prior active service.

This matter comes before the Board of Veterans' Appeals 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In a May 2006 rating decision, an 
increased rating of 20 percent was granted for right shoulder 
impingement syndrome, effective April 23, 2004.  Thereafter, 
a July 2006 rating decision granted an earlier effective date 
of August 7, 2002 (the date of the formal claim for an 
increase) for the 20 percent rating as well as an increased 
rating of 20 percent for left shoulder impingement syndrome 
effective August 7, 2002.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet .App. 35, 38 (1993).  
Thus, the increased rating claims remain pending.

In December 2007, the veteran and his daughter testified at a 
Board hearing before the undersigned.  

The veteran appears to be raising the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  On the right side, the veteran's shoulder disability 
results in motion limited to midway between side and shoulder 
level, but it is not limited to 25 degrees from the side nor 
is there ankylosis, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.

3.  On the left side, the veteran's shoulder disability 
results in motion limited to approximately midway between 
side and shoulder level, but it is not limited to 25 degrees 
from the side nor is there ankylosis, fibrous union of the 
humerus, nonunion (false flail joint) of the humerus, or loss 
of head of (flail shoulder) the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for right 
shoulder impingement syndrome are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.20, 4.59, 
4.71a, Part 4, Diagnostic Code 5201 (2007).

2.  The criteria for a rating in excess of 20 percent for 
left shoulder impingement syndrome are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.20, 
4.59, 4.71a, Part 4, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in February 2003.  Thereafter, an 
additional VCAA letter was sent in September 2004.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  At his personal hearing, the 
veteran indicated that he had no further outstanding 
evidence.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded two VA examinations.  38 C.F.R. § 3.159(c)(4) 
of which the veteran felt that the last VA examination was 
adequate.  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected shoulder 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart V. 
Mansfield, __ Vet. App. __ (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, the veteran was granted service connection for 
bilateral shoulder impingement syndrome in a June 1994 rating 
decision.  Each shoulder was rated as 10 percent disabling.  

In August 2002, a formal claim for an increased rating for 
each shoulder was received.  During the course of the appeal, 
the veteran has been assigned a 20 percent rating for each 
shoulder, effective August 7, 2002, the date of the formal 
claim.  The veteran has not appealed the assigned effective 
date for the increased ratings.

In February 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had pain and 
limited mobility in both of his arms as well as stiffness and 
swelling.  The veteran reported that he had not missed any 
time from work.  Physical examination revealed that the right 
shoulder was not swollen, but was tender posteriorly and 
there was crepitus.  The pain started posteriorly and 
anteriorly at 90 degrees with flexion, but the veteran flexed 
less, despite this finding.  The pain did not stop until 
after the movement stopped.  Even after stopping, the right 
shoulder remained painful.  In other words, fatiguing made 
the pain worse, as well as the range of motion itself.  In 
sum, the veteran had flexion of the right shoulder from zero 
to 112 degrees, zero to 170 degrees on abduction, zero to 90 
degrees on active external rotation and zero to 80 degrees on 
passive external rotation, and zero to 90 degrees on active 
internal rotation and zero to 80 degrees on passive internal 
rotation.  

The left shoulder was not swollen, but was tender around the 
joint line, anteriorly.  The veteran had pain at 90 degrees 
with flexion and abduction, but was able to flex beyond the 
pain.  He guarded his left shoulder while externally rotating 
it.  Again, it was noted that fatiguing made the left 
shoulder worse.  In sum, the veteran had flexion of the left 
shoulder from zero to 160 degrees, zero to 180 degrees on 
abduction, zero to 72 degrees on active external rotation and 
zero to 70 degrees on passive external rotation, and zero to 
90 degrees on active internal rotation and zero to 90 degrees 
on passive internal rotation.  

The Board notes that since the examiner indicated that the 
pain and fatiguing began at just less than 90 degrees on 
flexion, the Board will consider that motion stopped at that 
point in both shoulders.  

It was noted by the examiner that the veteran had undergone 
magnetic resonance imaging (MRI) tests.  In sum, the MRI 
impressions were mild outlet obstruction on the left and 
moderate outlet obstruction on the right caused by inferiorly 
directed, subacromial spur/enthesophytes; moderate to severe 
short segment tendonitis versus a partial tear of the mid 
portion of the right rotator cuff; no significant tendiosis 
or tear of the left shoulder.  The diagnoses were bilateral 
shoulder impingement with degenerative joint disease of the 
left and right shoulders with partial tear of the right 
rotator cuff and tendonitis of the bilateral shoulders.  

April 2003 treatment records showed that the veteran had pain 
in both shoulders, worse on the right.  In June 2003, his 
motion was noted to be "good" and his strength with 
abduction and external rotation was excellent.  He exhibited 
full internal rotation.  He had some tenderness over the 
anterior glenohumeral joints bilaterally.  He showed no signs 
of subacromial bursitis or impingement today.  The examiner 
suspected that the veteran might have some early glenohumeral 
joint arthritis, osteoarthritis bilaterally.  In January 
2004, the veteran complained of some snapping and popping in 
his shoulders, particularly on range of motion testing.  He 
also reported pain particularly when shoveling.  

Physical examination revealed excellent range of motion of 
the shoulders, the veteran was able to elevate greater than 
160 degrees.  Internal and external rotation were 
uninhibited.  Resistance to abduction was strong and with 
minimal complaints.  Resistance to external and internal 
rotation was normal and without complaints.  The veteran 
primarily complained of pain over the anterolateral acromions 
which was aggravated by movements.  Passive range of motion 
did cause some snapping, crackling, and grinding sensations, 
but only minimally on the left.  Sensation was intact to soft 
touch, pulses were +2, and there was no heat, inflammation, 
erythema, or joint effusion noted about the shoulders.  X-
rays and MRI revealed a grossly normal left shoulder; there 
was significant thinning of the rotator cuff on the right 
which might be a tear.  There were no dislocations.  The 
impression was impingement syndrome, bilaterally.  The 
veteran was referred to physical therapy for rotator cuff 
strengthening exercises.  March 2004 findings were consistent 
with prior findings.  

A subsequent April 2004 MRI of the shoulders revealed chronic 
incomplete tear involving the right supraspinatus tendon with 
fraying along the articular surface of the right 
supraspinatus tendon and degenerative changes along the right 
acromioclavicular and glenohumeral joints.  The labral 
structure were intact.  

June 2004 medical records revealed a possible repairable 
lesion of his right rotator cuff.  In August 2004, it was 
noted that the veteran had an incomplete tear involving the 
right supraspinatus tendon.  The diagnoses was bilateral 
rotator cuff tenidnopathies, right more severe than left.  
November 2004 findings were consistent.  

In February 2007, the veteran was afforded a VA examination.  
At that time, with regard to both shoulders, the veteran 
reported that he had pain, stiffness, weakness, and decreased 
speed of joint motion.  Physical examination revealed 
crepitus, tenderness, and painful movement.  There was mild 
tenderness of palpation around the joint.  There was moderate 
pain and mild crepitus with movement.  

Range of motion studies on the right revealed flexion from 
zero to 80 degrees, with pain at 70 degrees.  The veteran was 
able to abduct from zero to 90 degrees with pain at 80 
degrees.  External rotation was from zero to 80 degrees with 
pain at 70 degrees.  The veteran's internal rotation was from 
zero to 90 degrees with pain at 85 degrees.  There was no 
additional loss of motion on repetitive use of the joint.  

Range of motion studies on the left revealed flexion from 
zero to 90 degrees.  The veteran was able to abduct from zero 
to 85 degrees with pain at 75 degrees.  External rotation was 
from zero to 90 degrees with pain at 70 degrees.  The 
veteran's internal rotation was from zero to 90 degrees with 
pain at 70 degrees.  There was no additional loss of motion 
on repetitive use of the joint.  

The right shoulder was higher than the left shoulder.  X-rays 
revealed moderate degenerative changes in the 
acromioclavicular joint on the right.  On the left, there was 
mild narrowing of the glenohumeral joint and moderate 
degenerative changes in the region of the acromioclavicular 
joint.  It was noted that the veteran had not lost any time 
from work.  Currently, he had problems lifting, carrying, and 
reaching due to pain., which affected some work and daily 
activities.  

In December 2007, the veteran testified at a Board hearing.  
He indicated that he could no longer wear an undershirt.  He 
reported that his right arm was weaker and that he could no 
longer shoot (a work duty) with his right hand and had to use 
his left hand.  The veteran also related that he had to sleep 
in a certain position and could not longer reach behind 
himself.  Certain movements aggravated his shoulders.  His 
right shoulder was more severe than his left shoulder and he 
had constant aching.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  The veteran does not have ankylosis.  

The veteran is right-handed.  

Diagnostic Code 5201 provides that limitation of motion of 
both arms to shoulder level warrants a 20 percent rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 20 percent rating and a 30 
percent rating for the major arm.  When motion is limited to 
25 degrees from the side, a 30 percent rating is warranted 
for the minor arm and a 40 percent rating is warranted for 
the major arm.  

The Board notes that at worst in considering the directives 
of DeLuca particularly regarding pain and fatigue, the 
veteran had flexion on the right which was limited to 70 
degrees by pain, and on the left flexion was limited to just 
below90 degrees with pain.  Thus, the right side, the major 
side, warrants a 30 percent rating for motion limited between 
side and shoulder level.  On the left side, the minor side, a 
20 percent rating is warranted (which was granted) for motion 
limited between side and shoulder level.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is warranted when there is 
malunion, with moderate deformity, a 20 percent rating is 
warranted when there is marked deformity.  For impairment of 
the humerus in the major arm, a 20 percent rating is 
warranted when there is malunion, with moderate deformity, a 
30 percent rating is warranted when there is marked 
deformity.  Thus, there are no higher ratings available under 
this Diagnostic Code on that basis.  

Diagnostic Code 5202 also provides for recurrent 
dislocations, fibrous union, nonunion, and loss of head.  
However, the veteran has not had these problems.  In order 
for the veteran to be assigned a higher rating, he would have 
to have at least fibrous union of the humerus, which he does 
not have.  

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor or major arm, a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  
Thus, there is no higher rating warranted under this code.  

Therefore, the Board finds that the veteran meets the rating 
criteria under Diagnostic Code 5201 for a 30 percent rating 
for the right side, but does not meet the criteria for a 
higher rating for the left side.  Since the veteran does not 
have motion limited to 25 degrees from the side on either the 
right or left arm/shoulder, ankylosis, fibrous union of the 
humerus, nonunion (false flail joint) of the humerus, or loss 
of head of (flail shoulder) the humerus on either side, 
higher ratings are not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 30 percent for the 
right shoulder, but the preponderance of the evidence is 
against a rating in excess of 20 percent for the left 
shoulder.  


ORDER

An increased rating of 30 percent for right shoulder 
impingement syndrome, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased rating for left shoulder impingement syndrome is 
denied.


____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


